       Case 2:19-cr-00047-TLN Document 30 Filed 02/09/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5
6    Attorney for Defendant
     TAMARA MANUEL
7
8                                IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                      Case No. 2:19-cr-047 TLN
11
                Plaintiff,                          STIPULATION AND ORDER TO SCHEDULE
12         v.                                       FOR STATUS RE: SENTENCING
13    TAMARA MANUEL,                                  DATE:          February 11, 2021
                                                      TIME           9:30 a.m.
14             Defendants.                            JUDGE:         Hon. Troy L. Nunley
15
16
17           With the Court’s permission, defendant Tamara Manuel and plaintiff United States of

18   America, by and through their undersigned attorneys, hereby stipulate as follows:

19           1.       By previous order of this Court, this matter was set for status regarding sentencing

20   on February 11, 2021;

21           2.       By this stipulation, Ms. Manuel now moves the Court to continue the status

22   re:sentencing hearing to allow her additional time to prepare for an in-person presentence

23   investigation interview and an in-person sentencing hearing due to COVID-19 guidelines and

24   restrictions. Ms. Manuel requests the Court set this matter for a status hearing regarding
25   sentencing on June 17, 2021.
26           Plaintiff and probation do not oppose this request.
27
28
      Stipulation and [Proposed] Order to Set for     -1-            United States v. Manuel, 2:19-cr-047-TLN
      Status Re: Sentencing
       Case 2:19-cr-00047-TLN Document 30 Filed 02/09/21 Page 2 of 3


     DATED: February 8, 2021                        Respectfully submitted,
1
                                                    HEATHER E. WILLIAMS
2                                                   Federal Defender
                                                    /s/ Noa E. Oren
3                                                   NOA E. OREN
                                                    Assistant Federal Defender
4                                                   Attorney for TAMARA MANUEL
5
6
     DATED: February 8, 2021                        MCGREGOR W. SCOTT
7                                                   United States Attorney
                                                    /S/ Matt Thuesen
8                                                   MATTHEW THUESEN
                                                    Assistant United States Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set for     -2-           United States v. Manuel, 2:19-cr-047-TLN
      Status Re: Sentencing
       Case 2:19-cr-00047-TLN Document 30 Filed 02/09/21 Page 3 of 3


                                                    ORDER
1
             The Court, having received, read, and considered the stipulation of the parties, and good
2
     cause appearing, adopts the stipulation in its entirety as its order. The Court vacates the status
3
     re:sentencing date of February 11, 2021.
4
             The Court orders a status conference regarding judgement and sentencing for Ms. Manuel
5
     on June 17, 2021, at 9:30 a.m.
6
7
     Dated: February 8, 2021
8
9                                                              Troy L. Nunley
                                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set for     -3-            United States v. Manuel, 2:19-cr-047-TLN
      Status Re: Sentencing
